Opinion,
Mr. Justice Williams :
This case presents an unusual question, one that is not clearly settled, and one of much more than ordinary impor*194tanee. The facts upon, which it is raised are not involved in any serious controversy. The plaintiff was driving a horse and wagon along a public highway in Jackson township, Lebanon county. Her sister and three children were in the wagon with her. At one point there was at the side of the road an irregular pile of stones some twenty-five feet long and from one to two feet high, which had been taken out of the road in the immediate vicinity by the supervisors and left there until a convenient time for their removal. Between the stone pile and the gutter opposite, was an unobstructed roadway fifteen feet wide. The plaintiff drove over this part of the road without noticing that there was a stone pile near the road or any defect in the roadway. When about one hundred and twenty feet beyond the stone pile, her horse took fright at two donkeys approaching in the road, stopjaed, turned suddenly around, broke down the left forward wheel and let the axle fall to the ground. It then started rapidly back drawing the buggy on three wheels and the dragging axle. The axle acted like a rudder in drawing the horse and wagon to the north side of the road until when the stone heap was reached the axle struck it, the wagon was overturned, and the plaintiff injured. She testifies that at the same time the hind wheel dropped into a depression in the road which aided in overturning the wagon. A recovery was sought and had in the court below on the theory that it was negligence in the supervisors to leave the stone pile where it was, and to suffer the depression in the roadway to remain for several days unfilled.
The defence alleged that the road was in good condition, safe for all the ordinary purposes of travel, and that plaintiff’s injury was chargeable to the fright of her horse, the breaking of her wagon, and her consequent inability to guide or control the horse and keep it within the limits of the traveled roadway. These, it was urged, were circumstances that the township was not bound to anticipate or provide against, and the injury received by means of them was one which was in no sense the natural or probable cause of the acts complained of. This line of defence was presented to the court in the defendant’s points, the third of which asked the following instruction :
“If the jury believe that the horse was frightened by the donkey, and in turning round broke the wheel of the buggy, *195and on account of tliis broken wheel that side of the front part of the buggy axle was on the ground and prevented the driver from guiding the horse to the right in order to avoid the stone heap, or if they believe that the driver liad lost control of the horse, then the plaintiff cannot recover.”
In other words, this was a request for an instruction that if the injury received was due to the fright of the horse, the broken wheel, and the dragging axle, and not to a defect in the highway, the township was not liable. This should have been affirmed with some qualification as to the effect of mere loss of control by the driver; for, if the several facts assumed by the point had been found by the jury, the plaintiff was not entitled to a verdict.
Township officers are bound to anticipate and provide against the ordinary needs of travel conducted in the ordinary manner, and to remove obstructions and defects which would naturally or probably cause injury to tlie traveler along tbe highways; but the township is not an insurer against all possible accidents, nor is it bound to anticipate the clanger to which a broken wagon or a frightened horse may expose tbe driver. Such a burden would be too heavy for any township to bear, and tbe law does not impose it. The general rule is well stated in Hey v. Philadelphia, 81 Pa. 44, to be that “roads and bridges are made for ordinary travel; if they fulfil such purpose they are sufficient, and those in charge, of them are not responsible for extraordinary accidents occurring on them.” Negligence is the absence of that measure of care which tho circumstances require. Tbe duty of road officers is to provide for the ordinary needs of travel, but this changes with a change of circumstances. Proximity to a precipice or a railroad track is a visible danger, and requires a degree of care in guarding against it not necessary under ordinary circumstances, yet it is only that care which common prudence would dictate in view of an unusual danger as necessary to safety in the ordinary use of the highway at that point: Lower Macungie Tp. v. Merkhoffer, 71 Pa. 276 ; Hey v. Philadelphia, supra; Newlin Tp. v. Davis. 77 Pa. 317.
The application of this rule to the case in hand is by no means difficult. The road in question is an ordinary country road passing through an open cultivated region, with no un*196usual dangers or exposures. It was fifteen feet wide at; the place where the accident occurred. The testimony tended to show that it was in ordinary repair and safe for the purposes of ordinary travel. It is true, there would have been from four to six feet more space over which a horse and wagon could pass if the stone pile had not been there, and it may be conjectured that such additional space would have enabled the plaintiff to pass this particular spot safely, but this alone is not enough to settle the defendant’s liability. The question is whether this road was obstructed so as to interfere with its ordinary use, and whether such obstruction caused the injuries. The horse had passed this part of the road without the slightest inconvenience. There was no railroad crossing, no precipice, or other exposure, but the fright of the horse was at an object for whose presence in the highway the township was not responsible. The wheel was crushed by the sharp turn of the wagon, not by any defect in the highway. The dragging axle drew horse and wagon to one side of the road, so that the axle struck the stone pile and the wagon was overturned and the plaintiff hurt. Now the question is, not whether a broader road would have enabled the plaintiff to pass along safely with her frightened horse and disabled wagon, but whether the road was broad enough and good enough for the purposes of a highway in that place. Was it safe for the purposes for which it was made, and did it accommodate the traveling public using it in the ordinary manner, with reasonable facilities for travel ?
That an accident did happen is clear, but that fact alone does not settle our question. It is necessary to inquire further whether the accident was the natural or probable result of any act or omission of the township officers which rendered the highway unsafe for the purposes of travel, conducted in the ordinary manner and by the ordinary means of conveyance. If it was, then the plaintiff ought to recover, and the fright of her horse, the breaking of her wagon, and her inability to guide her frightened animal, should not stand in the way of her recovery. These circumstances do not confer on her any rights she would not have possessed without them, nor give her any higher claim on the care of the township officers. On the other hand, they do not take from her any right to which she in common with other travelers was entitled in the use of *197the highway. It is the condition of the highway therefore, and not the succession of accidents that befell the plaintiff, to which the attention of the jury should have been held. Was the road on that day and at that place in a condition that made it a suitable and sufficient road for public travel conducted in the ordinary manner? If the jury had found, as the third point assumed, that the plaintiff’s injury was not due to an unsafe condition of the road, but to the successive accidents which befell her, and which had no connection whatever with the road or with the doings or misdoings of the supervisors, then it is very clear that the township was not liable to pay her. If the jury had found against the township on the facts assumed, and that her injury was due to the existence of defects in the road which the exercise of common prudence would have required the removal of, for the safety of travelers using the public road in the ordinary way, then she would have been entitled to a verdict.
Judgment reversed, and venire facias de novo awarded.